Citation Nr: 1760544	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  12-11 466A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for sleep apnea to include on a secondary basis.

2.  Entitlement to service connection for hypogonadism to include on a secondary basis.

3.  Entitlement to service connection for cholelithiasis, status post gallbladder removal.

4.  Entitlement to a rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

5.  Entitlement to a rating in excess of 60 percent for chronic kidney disease.

6.  Entitlement to a compensable rating for shrapnel wound scar to the left forearm.

7.  Entitlement to a compensable rating for shrapnel wound scar to the left side of nose.

8.  Entitlement to a compensable rating for erectile dysfunction.

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1969 to August 1971.

This appeal before the Board of Veterans' Appeals (Board) arises from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In a January 2009 rating decision, the RO denied the Veteran's claim seeking entitlement to service connection for sleep apnea.  In April 2009, the Veteran submitted a statement relating that he was filing, among other things, a claim for service connection for sleep apnea as secondary to his service-connected diabetes mellitus type II.  In a December 2010 rating decision, the RO denied the Veteran's claims seeking entitlement to service connection for hypogonadism, and continued the denial of service connection for sleep apnea, to include on a secondary basis.  The Veteran filed a notice of disagreement (NOD) in January 2011, in which he identified the denial of service connection for sleep apnea and hypogonadism as the specific determinations with which he disagreed.  In compliance with the directives in the March 2012 Board Remand, the RO furnished the Veteran a Statement of the Case (SOC) in April 2012, which addressed the issues of service connection for sleep apnea and hypogonadism.  In May 2012, the Veteran filed his Substantive Appeal (VA Form 9).

In an April 2011 rating decision, the RO granted the Veteran's claim of service connection for PTSD, evaluated 10 percent disabling, effective from April 22, 2009.  The Veteran filed a NOD in July 2011, in which he contested the rating assigned for this disability.  In February 2013 rating decision, the RO increased the rating for the Veteran's PTSD from 10 percent to 30 percent disabling, effective from April 22, 2009.  In compliance with the March 2012 Board Remand, the RO furnished the Veteran a SOC in February 2013, which addressed the percentage of the rating for PTSD.  In February 2013, the Veteran filed his Substantive Appeal (VA Form 9).

In a March 2012 rating decision, the RO confirmed and continued the ratings assigned for the following service-connected conditions: (1) kidney disease rated 60 percent; (2) diabetes mellitus type II with non-proliferative diabetic retinopathy rated 20 percent; (3) tinnitus rated 10 percent; (4) shrapnel wound scar on the left forearm rated 0 percent; (5) shrapnel wound scar on the left side of the nose, rated 0 percent; (6) erectile dysfunction rated 0 percent; and (7) left ear hearing loss rated 0 percent.  Also, the RO denied entitlement to TDIU due the service connection conditions.

The Veteran filed a NOD in May 2012, in which he identified (1) kidney disease rated 60 percent; (2) diabetes mellitus type II with non-proliferative diabetic retinopathy rated 20 percent; (3) shrapnel wound scar on the left forearm rated 0 percent; (4) shrapnel wound scar on the left side of the nose, rated 0 percent; (5) erectile dysfunction rated 0 percent; (6) left ear hearing loss rated 0 percent; and (7) TDIU, as the specific determination with which he disagreed.  The RO furnished the Veteran a SOC in June 2014, which addressed the seven issues specifically identified in the NOD.  In July 2014, the Veteran filed his Substantive Appeal (VA Form 9).

In a March 2013 rating decision, the RO denied the Veteran's claim of service connection for cholelithiasis, status post removal of the gallbladder.  The Veteran filed a NOD in September 2013; and, following the issuance of the SOC in June 2014, he filed his Substantive Appeal (VA Form 9) in July 2014.

In a September 2014 correspondence, the Veteran withdrew all prior hearing requests.

In a January 2015 statement, the Veteran withdrew his appeal, stating his intent to file an increased rating claim for diabetes mellitus-type II.  In January 2015, the Veteran filed an Application for Compensation requesting an increased rating for diabetes mellitus-type II.  Since the Veteran's increased rating claim for diabetes mellitus-type II was on appeal at the time of the January 2015 withdrawal, this discrete issue remains on appeal in light of the Veteran's expression of intent to continue to pursue that claim.

In August 2015, the Veteran filed an Application for Compensation requesting an increased rating for PTSD and a TDIU rating.  In September 2015, the Veteran submitted a statement in which he referenced the application filed in August 2015 for PTSD and TDIU, indicating that the claim for TDIU was already on appeal in a Form 9 status and requesting that the RO develop and adjudicate the increased rating claim for PTSD only.

The Board must point out, however, that the Veteran's January 2015 statement, in effect, withdrew all pending claims on appeal with exception to the increased rating claim for diabetes mellitus-type II.  As such, the September 2015 statement does not serve to revive the previously withdrawn appeal concerning the claim for TDIU.  This is so because, the September 2015 statement dates well beyond one year of the date of notice of the March 2012 rating decision, and it dates well beyond 60 days from the date of mailing of the June 2014 SOC, with respect to the TDIU claim.  38 C.F.R. § 20.204 (2015, 2017), see also 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302 (2012, 2015, 2017).  The same analysis also applies to the October 2016 statement from the Veteran's representative (indicating the TDIU claim is currently on appeal).  Accordingly, to the extent the Veteran has filed a new claim for an increased rating for PTSD and for TDIU, these matters are referred to the RO for appropriate action in the first instance accordance with the regulations governing the filing of claims.

In a March 2016 rating decision, the RO granted the Veteran's claim for service connection for peripheral neuropathy of the right and left lower extremities, with each extremity rated 10 percent, effective from September 23, 2015.  The Veteran filed a NOD in April 2016, in which he contested the rating assigned for each lower extremity.  The RO furnished the Veteran a SOC in February 2017, which addressed the percentage of the ratings assigned for peripheral neuropathy of the right and left lower extremities.  In March 2017, the Veteran filed his Substantive Appeal (VA Form 9) and requested a Board hearing.  Since the appeal concerning peripheral neuropathy of the right and left lower extremities was perfected subsequent to the January 2015 withdrawal, these discrete issues remain on appeal.

(The issues of entitlement to a rating in excess of 20 percent for diabetes mellitus type II, a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, and a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity are not will be addressed under a separate cover).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in correspondence dated January 2015, the Veteran withdrew his appeal of the issues listed on the cover page.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issues listed on the cover page have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204 (2017).  In January 2015 correspondence, the Veteran withdrew his appeal of the issues listed on the cover page.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding such issues.  Accordingly, the Board does not have jurisdiction to review these issue, and the appeal is dismissed.


ORDER

The appeal of the issues listed on the cover page is dismissed.




		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


